Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicants' communication filed on March 9, 2021. In virtue of this communication, claims 1-16 are currently presented in the instant application.
Drawings
The drawings submitted on March 9, 2021 have been reviewed and accepted by the examiner.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub No.: US 2018/0115895 A1 (herein “Lehtovirta”).

Claims 1, 13, and 15
Consider claim 1, Lehtovirta teaches A service-using device (see Lehtorvirta Fig. 25, [0196] note discoverer UE 2501) comprising: 
at least one receiver (see Lehtovirta Fig. 25, note PC5 interface 2503); 
at least one transmitter (see Lehtovirta Fig. 25, note PC5 interface 2503); and 
at least one processor (see Lehtovirta Fig. 25, note Processor 2504) configured to: 
(see Lehtovirta [0090], [0095], [0101] note discoverer UE receives ProSe response code from the discoveree UE), 
select one or more of the received codes (see Lehtovirta [0103] ProSe query code as a input parameter), 
use the at least one receiver to listen for wireless transmission of the selected one or more codes (see Lehtovirta [0107] note the discoverer UE hears the discovery response using the discovery filter identified using the ProSe response code), and 
use the at least one transmitter to transmit data to a device which wirelessly transmitted at least one of the selected one or more codes (see Lehtovirta [0002] communicating with prose service without passing messages through the radio access network).
Claim(s) 13 and 15 is/are rejected for at least the same reason(s) set forth in claim 1.

Claim 2
Consider claim 2, Lehtovirta teaches wherein the information about the one or more service-providing devices provides details of the one or more service-providing devices or a reference to the details and the at least one processor is further configured to select the one or more of the received codes based on the provided details  (see Lehtovirta [0015], [0101]).

Claim 3
Consider claim 3, Lehtovirta teaches wherein the at least one processor is further configured to use the at least one transmitter to transmit a query on the secure local area network, the query comprising requirements and requesting information about service-providing devices with characteristics meeting the requirements, and use the at least one receiver to receive the information about the one or more service-providing devices in response to the query (see Lehtovirta [0087], [0090], [0095]).


Claim 4
Consider claim 3, Lehtovirta teaches wherein the one or more codes are at least one of one or more ProSe Application Codes, one or more ProSe Application Masks or one or more ProSe Restricted Codes (see Lehtovirta [0087], [0090], [0095]).

Claim 5
Consider claim 5, Lehtovirta teaches wherein the information comprises a further code for each of the one or more service-providing devices and the at least one processor is further configured to use the at least one transmitter to wirelessly broadcast one or more of the further codes corresponding to the selected one or more codes before using the at least one receiver to listen for wireless transmission of the selected one or more codes (see Lehtovirta [0015], [0101]).

Claim 6
6. The service-using device as claimed in claim 5, wherein the one or more codes include one or more ProSe Response Codes and the one or more further codes include one or more ProSe Query Codes (see Lehtovirta [0015], [0101]).

Claims 7, 14, and 16
Consider claim 7, Lehtovirta teaches A service-providing device (see Lehtovirta Fig. 21, [0174] note discoveree UE) comprising: 
at least one receiver (see Lehtovirta Fig. 21, note PC5 interface 2103); 
at least one transmitter (see Lehtovirta Fig. 21, note PC5 interface 2103); and 
at least one processor (see Lehtovirta Fig. 21, note Processor 2104) configured to: 
obtain a code associated with the service-providing device, information comprising the code being transmitted over a secure local area network to a service-using device, the code not comprising characteristics of the service-providing device (see (see Lehtovirta [0095] note ProSe response code allocated by the ProSe function to the discoveree UE), 
(see Lehtovirta [0090], [0095], [0101] note discoverer UE receives ProSe response code from the discoveree UE), and 
use the at least one receiver to receive data from the service-using device in response to the wireless transmission (see Lehtovirta [0002] communicating with prose service without passing messages through the radio access network).
Claim(s) 14 and 16 is/are rejected for at least the same reason(s) set forth in claim 7.

Claim 8
Consider claim 8, Lehtovirta teaches wherein the code is created in the secure local area network (see Lehtovirta [0095]).

Claim 9
Consider claim 9, Lehtovirta teaches wherein the at least one processor is configured to: use the at least one transmitter to transmit the information comprising the code over the secure local area network to the service-using device (see Lehtovirta [0090], [0095], [0101]).

Claim 10
Consider claim 10, Lehtovirta teaches wherein the at least one processor is further configured to: use the at least one receiver to receive a query, the query comprising requirements and requesting information about service-providing devices with characteristics meeting the requirements, and use the at least one transmitter to transmit the information comprising the code in response to the query in dependence on the service-providing device having characteristics meeting the requirements (see Lehtovirta [0087], [0090], [0095]).

Claim 11
Consider claim 11, Lehtovirta teaches wherein the at least one processor is further configured to: determine a source address associated with the query, associate the source address with the code in a memory, (see Lehtovirta [0002], [0087], [0090], [0095]).

Claim 12
Consider claim 12, Lehtovirta teaches wherein the at least one processor is further configured to include details of the service-providing device or a reference to the details in the information before using the at least one transmitter to transmit the information (see Lehtovirta [0087], [0090], [0095]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647